Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group III, claims 15-19 and 21-24,  in the reply filed on 10/10/2022 is acknowledged.
Claims 1-3, 6-12, and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/10/2022.

Claim Interpretation
The claims contain limitations which are directed to intended uses or capabilities of the claimed invention. These limitations are only given patentable weight to the extent which effects the structure of the claimed invention. Please see MPEP 2114.
Note that functional limitations are emphasized in italics hereinafter.	

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16, 21, and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 16, claim 16 recites the limitation “each of the layers of nanoparticles of different materials” in lines 1-2. There is insufficient antecedent basis for this limitation in the claim. Note that claim 15 only recites “layers of nanoparticles”, but fails to recite “the layers of nanoparticles of different materials”.
Regarding claim 21, claim 21 recites the limitation “the plural individual pillars each comprise a first layer of nanoparticles and open regions separated by a gap from a second layer of nanoparticles and open regions.” It is unclear whether: “separated by a gap” is further defining “open regions”; if the groupings of “a first layer of nanoparticles and open regions” and “a second layer of nanoparticles and open regions” is separated by a gap; or if “a first layer of nanoparticles and open regions” is separated by a gap, wherein the “gap” is “from a second layer of nanoparticles”. Further, it is unclear if “open regions” is the same or different from “a gap”.
Regarding claim 23, claim 23 recites the limitation “a first type” and “a second type” in lines 1-2. Since claim 17 recites “a first type” and “a second type”, it is unclear if the first type and the second type of claim 23 is the same or different from the first and the second type of claim 17.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 19 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 19 recites “the nanoparticles of the first layer of nanoparticles have a size that is different than a size of the nanoparticles of the second layer of nanoparticles.” Claim 18, which claim 19 depends upon, recites “a first layer and a second layer…are a first material”. Since claim 19 recites the first layer have nanoparticles that are different sizes than the second layer, the first layer and the second layer would not be the same material. Thus, claim 19 fails to include all the limitations of the claim upon which it depends. It appears that the claim amendment of 10/10/2022 introduced “a third layer” in claim 18. Should claim 19 recite the first layer of nanoparticles have a size that is different than a size of the nanoparticles of the third layer? Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 15, 21, and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Potyrailo et al. (US 20160334327 A1).
Regarding claim 15, Potyrailo teaches a sensor system (Figs. 1 and 3; abstract) comprising: 
a sensing element (Fig. 3, element 20) comprising plural individual pillars of a layer assembly (Fig. 3 shows plural individual pillars 20) deposited onto a substrate (Fig. 3 shows the resonant multilayer structure 20 with a vertical ridge that is on a substrate), the layer assembly comprising alternating layers of nanoparticles (Fig. 3 and paragraph [0061] teach the resonant multilayer structure comprises horizontal lamella 27; paragraph [0064] teaches the resonator structure comprises composite materials such as Au nanoparticles and polymeric nanoparticles) and open regions (Fig. 3 and paragraph [0061] teach “spacing” between the horizontal lamella 27) capable of interacting between the nanoparticles and a fluid (paragraphs [0061], [0063], [0067]), wherein the nanoparticles are capable of contacting with the fluid to sense one or more analyte fluid components within the fluid (paragraphs [0071]-[0072] teach sensing different gasses), the sensing element capable of generating one or more sensor signals responsive to the nanoparticles being in contact with the fluid (paragraphs [0071]-[0072] teach sensing different gasses, wherein interactions are expressed in corresponding regions of a reflectance spectra); and 
one or more processors (Fig. 1, signal processor 60) configured to receive the one or more sensor signals from the sensing element (paragraph [0012]), the one or more processors configured to identify one or more of the one or more analyte fluid components within the fluid or an amount of the one or more analyte fluid components within the fluid based on the one or more sensor signals (paragraph [0050] teaches measurement of concentration of a fluid component of interest, wherein it is implied that the signal processor performs the measurement based on the signals received from the sensing structure as shown in Fig. 1; paragraphs [0039] teaches multivariate analysis refers to a mathematical procedure to analyze a variable from a sensor to determine quantitative information; Fig. 8 shows discrimination of various analytes based on responses).
Note that recitations that describe the sensing element and the alternating layers of nanoparticles and open regions are interpreted as functional limitations of the claimed invention and are given patentable weight to the extend which effects the structure of the claimed invention. The prior art is capable of performing the functional limitations (see MPEP 2114).
Regarding claim 21, Potyrailo further teaches wherein the plural individual pillars each comprise a first layer of nanoparticles and open regions (Fig. 3 shows layers of nanoparticles, interpreted as the horizontal lamella 27 and the spaces between the lamella) separated by a gap from a second layer of nanoparticles and open regions (Fig. 3 shows different layers of the horizontal lamella separated by spaces).
Regarding claim 22, Potyrailo further teaches wherein the plural individual pillars are separated from each other by at least one void between two of the plural individual pillars (Fig. 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 16-19 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Potyrailo as applied to claim 15 above, and further in view of Heon et al. (US 20170045523 A1).
Regarding claim 16, Potyrailo further teaches wherein each of the layers of nanoparticles are capable of sensing different analyte fluid components within the fluid (paragraphs [0071]-[0072] teach sensing different gasses, wherein interactions are expressed in corresponding regions of a reflectance spectra; Fig. 8 shows discrimination of various analytes based on responses). While Potyrailo teaches analyzing individual response signals from the sensor to analyze different analytes at different concentrations (paragraph [0038]) and an embodiment (Figs. 2A-2B) comprising alternating layers 22,24 of at least two types of materials having different refractive indices (paragraph [0060]), Potyrailo fails to teach wherein each of the layers of nanoparticles are of different materials.
Heon teaches detecting multiple analytes using plural nanoparticles (abstract). Heon teaches that different nanoparticles are utilized to react with analytes (paragraph [0089]), thus allowing for detection of multiple analytes (paragraphs [0091] and [0100]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Potyrailo to incorporate the teachings of Heon to provide wherein each of the layers of nanoparticles are of different materials. Doing so would have improved sensing by allowing for detection of multiple analytes as taught by Potyrailo and Heon. 
Regarding claim 17, Potyrailo teaches wherein the layer assembly comprises one or more support layers between two of the alternating layers of nanoparticles (Fig. 3 teaches as a vertical ridge, i.e. support layer, between the horizontal lamella 27).
While Potyrailo teaches analyzing individual response signals from the sensor to analyze different analytes at different concentrations (paragraph [0038]) and an embodiment (Figs. 2A-2B) comprising alternating layers 22,24 of at least two types of materials having different refractive indices (paragraph [0060]), Potyrailo fails to teach wherein the layers of nanoparticles of different materials include different materials of a first type, and the one or more support layers include materials of a second type.
Heon teaches detecting multiple analytes using plural nanoparticles (abstract). Heon teaches that different nanoparticles are utilized to react with analytes (paragraph [0089]), thus allowing for detection of multiple analytes (paragraphs [0091] and [0100]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Potyrailo to incorporate the teachings of Potyrailo and Heon to provide wherein the layers of nanoparticles of different materials include different materials of a first type, and the one or more support layers include materials of a second type. Doing so would have improved sensing by allowing for detection of multiple analytes as taught by Potyrailo and Heon. 
Regarding claim 18, while Potyrailo teaches analyzing individual response signals from the sensor to analyze different analytes at different concentrations (paragraph [0038]) and an embodiment (Figs. 2A-2B) comprising alternating layers 22,24 of at least two types of materials having different refractive indices (paragraph [0060]), Potyrailo fails to teach wherein a first layer and a second layer of nanoparticles of the alternating layers of nanoparticles are a first material, and a third layer of nanoparticles of the alternating layers of nanoparticles are a second material.
Heon teaches detecting multiple analytes using plural nanoparticles (abstract). Heon teaches that three different nanoparticles are utilized to react with analytes (paragraph [0089]), thus allowing for detection of multiple analytes (paragraphs [0091] and [0100]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Potyrailo to incorporate the teachings of Heon to provide wherein a first layer and a second layer of nanoparticles of the alternating layers of nanoparticles are a first material, and a third layer of nanoparticles of the alternating layers of nanoparticles are a second material. Doing so would have improved sensing by allowing for detection of multiple analytes as taught by Potyrailo and Heon. 
Regarding claim 19, while Potyrailo teaches analyzing individual response signals from the sensor to analyze different analytes at different concentrations (paragraph [0038]) and an embodiment (Figs. 2A-2B) comprising alternating layers 22,24 of at least two types of materials having different refractive indices (paragraph [0060]), Potyrailo fails to teach wherein the nanoparticles of the first layer of nanoparticles have a size that is different than a size of the nanoparticles of the second layer of nanoparticles.
Heon teaches detecting multiple analytes using plural nanoparticles (abstract). Heon teaches that three different nanoparticles are utilized to react with analytes (paragraph [0089]), thus allowing for detection of multiple analytes (paragraphs [0091] and [0100]). Heon teaches the different nanoparticles comprises different sizes (paragraphs [0064]-[0066] teach the gold nanoparticles are different sizes than the silver nanoparticles).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Potyrailo to incorporate the teachings of Heon to provide wherein the nanoparticles of the first layer of nanoparticles have a size that is different than a size of the nanoparticles of the second layer of nanoparticles. Doing so would have improved sensing by allowing for detection of multiple analytes as taught by Potyrailo and Heon. 
Regarding claim 23, Potyrailo wherein the different materials of a first type comprise one or more metallic materials (paragraph [0064] teaches the resonator structure comprises Au nanoparticles, i.e. metallic materials), and the materials of a second type comprise a dielectric material (paragraph [0064] teaches the resonator structure 20 is a dielectric resonator, thus the support layers comprises a dielectric material since the structure is a dielectric resonator).
Regarding claim 24, Potyrailo further teaches the sensor system further comprising a gap disposed between the first layer and the second layer (Fig. 3 shows gaps, i.e. spaces, between the horizontal lamella 27).

In an alternative interpretation, claim 17 are rejected under 35 U.S.C. 103 as being unpatentable over Potyrailo as applied to claim 15 above, and further in view of Heon et al. (US 20170045523 A1) and Bonam et al. (Bonam, R. K.; Hartley, J. G. Large area three dimensional structure fabrication using multilayer electron beam lithography, J. Vac. Sci. Technol. B 2016, 34, 06k606).
If it is determined that modified Potyrailo fails to teach wherein the layers of nanoparticles of different materials include different materials of a first type, and the one or more support layers include materials of a second type, Heon teaches detecting multiple analytes using plural nanoparticles (abstract). Heon teaches that different nanoparticles are utilized to react with analytes (paragraph [0089]), thus allowing for detection of multiple analytes (paragraphs [0091] and [0100]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Potyrailo to incorporate the teachings of Heon to provide wherein each of the layers of nanoparticles are of different materials. Doing so would have improved sensing by allowing for detection of multiple analytes as taught by Potyrailo and Heon. 
Modified Potyrailo fails to teach wherein the layers of nanoparticles of different materials include different materials of a first type, and the one or more support layers include materials of a second type.
Bonam teaches three dimensional nanostructures (abstract; Fig. 3) comprising alternating layers of a structure and an open space (Fig. 3) wherein the layer assembly comprises one or more support layers between two of the alternating layers (Fig. 3). Bonam teaches the alternating layers of the structures include materials of a first type and the one or more support layers include materials of a second type (Fig. 3 shows the support layers between the horizontal lamella structures being of a different material to fabricate the 3D structure). Bonam teaches that dose and tone contrast can be exploited to realize complex periodic nanostructures for various applications in photonics (page 1, right column, first paragraph).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered modified Potyrailo to incorporate the teachings of Bonam to provide wherein the layers of nanoparticles of different materials include different materials of a first type, and the one or more support layers include materials of a second type. Doing so would utilize known structures of three dimensional structures for photonic sensors, as taught by Bonam, which would have a reasonable expectation of successfully providing the complex periodic nanostructure of Potyrailo.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY H NGUYEN whose telephone number is (571)272-2338. The examiner can normally be reached M-F 7:30A-5:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571) 272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HENRY H NGUYEN/Examiner, Art Unit 1798                     

/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797